Citation Nr: 0831504	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-08 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for claimed traumatic 
arthritis of the knees and ankles.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
December 1969.  This included service involving combat with 
the enemy while serving in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the RO.  

Following the veteran's testimony before the undersigned 
Veterans Law Judge (VLJ) in a hearing at the RO in August 
2007, the Board remanded this case back to the RO for further 
development of the record in October 2007.  


FINDINGS OF FACT

1.  The currently demonstrated degenerative joint disease of 
the knees is shown as likely as not to be due to repetitive 
injury sustained in connection with his combat service in the 
Republic of Vietnam.  

2.  The veteran currently is not shown to have an ankle 
disorder due the right ankle sprain or other event or 
incident of his active service.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by traumatic arthritis of the knees due 
to injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2007).  

2.  The veteran is not show to have a disability manifested 
by traumatic arthritis of the ankles due to disease or injury 
that was incurred in or aggravated by service; nor may any 
arthritis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in November 2003 and November 2007 letters.  By 
these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  

VCAA notification does not require an analysis of the 
evidence already contained in the record or any inadequacies 
of such evidence, as that would constitute a preadjudication 
inconsistent with applicable law.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed March 2004 rating decision.  
However, the RO readjudicated the appeal in an April 2008 
Supplemental Statement of the Case (SSOC).  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the November 2007 letter the RO notified the veteran of 
the evidence necessary to establish both disability ratings 
and effective dates in compliance with these requirements.  
Id. 

Regardless, the absence of such notification is not 
prejudicial in this case, involving only service connection 
claims.  With service connection cases, no disability rating 
or effective date is assigned when service connection is 
denied.  

Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

A March 1967 service treatment record indicated that the 
veteran had old Osgood-Schlatter s Disease that would be 
productive of slight discomfort from time to time.  The 
examiner reported that this did not disqualify him from 
military service.  In a May 1967 Report of Medical History, a 
physician noted the history of Osgood-Schlatter s Disease, 
productive of very minimal symptoms.  

The veteran is shown to have been treated for a right ankle 
sprain during service in June 1967.  

The December 1969 separation examination report contained no 
indication of abnormalities related to the knees or ankles.  

Here, the veteran asserts having traumatic arthritis of the 
knees and ankles as a result of his service in the Republic 
of Vietnam, including duty assignments that required that he 
jump from hovering helicopters at distances as high up as 10 
feet in full gear pack which weighed up to 120 pounds.  

The VA treatment records from March 2003 to March 2008 
document the treatment the veteran received for his various 
disorders, including knee disorders.  However, these records 
do not document any complaints, findings or treatment for an 
ankle disorder.  

During a March 2008 VA examination, the veteran repeated his 
assertions that his duty assignments required him to jump 
from hovering helicopters at distances up to 10 feet in full 
gear pack weighing up to 120 pounds and caused his traumatic 
arthritis of the knees and ankles.  

After his discharge from the service, the veteran reported 
working in construction and then going into drafting and 
design business after he was involved in an auto accident.  
He continued to have ankle and knee pain that got worse 
during the 1980's.  He did not seek medical attention for the 
ankle and knee pain, but self treated with Aleve or Tylenol.  

He complained of bilateral knee and ankle pain that got worse 
after prolonged periods of sitting.  He reported that he 
could feel his ankles "pop and snap."  Walking aggravated 
his knee pain and he had occasional swelling in his knees.  

He had regular range of motion of the ankles.  He had no 
noted tenderness instability or tendon abnormality of the 
ankles.  His gait was normal.  

The X-ray studies showed old Osgood Schlatter s 
osteochondrosis with small ossicle in the patellar tendon of 
the right knee.  There was narrowing of the medial joint line 
(MJL) and patellofemoral joint in both knees.  He had mild 
degenerative changes in both knees but had mechanical 
catching in the left knee.  The X-ray studies of the ankles 
were normal.  

The veteran was diagnosed with bilateral knee arthritis and 
was shown to have normal ankles.  The examiner indicated that 
the claims file had been reviewed and opined that it was less 
likely as not (less than 50/50 probability) that the 
bilateral knee disability was caused by or had its onset 
during service or within one year of service.  

The VA examiner explained that the veteran did not have knee 
complaints in service or in the year after service.  
Additionally, the veteran had gainful employment in 
construction until his auto accident.  The examiner noted the 
first evidence of record of treatment for knee problems was 
in 2003.  

With regard to the assertion of bilateral ankle disorder, the 
examiner concluded the veteran had no current disability.  
The examiner did note the treatment during service for right 
ankle sprain, but concluded this was a one time acute 
incident with no medical evidence to support chronicity of 
the condition.  

The VA examiner concluded that the veteran's complaints of 
bilateral knee and ankle pain could not have been the result 
of his duties in Vietnam that required many jumps out of 
hovering helicopters because the veteran did not have any 
issues with his knees or ankles until 2003.  

The Board is aware that the veteran received a Combat 
Infantryman's Badge from his service in Vietnam, and thus is 
a combat veteran and entitled to the application of 
38 U.S.C.A. § 1154(b) (West 2006).  Section 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service connected.  Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  

Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.  Section 1154(b) addresses the 
combat veteran's ability to allege that an event occurred in 
service while engaging in combat.  See Beausoleil v. Brown, 
8 Vet. App. 459, 464 (1996).  

That section, however, does not address the questions of 
either current disability or nexus to service, both of which 
generally require competent medical evidence.  Id. citing 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  

On review of the evidentiary record, the Board finds the 
evidence to be in relative equipoise in showing the veteran's 
current arthritis of the knee as likely as not is due to 
significant and recurrent injury sustained in connection with 
his combat with the enemy in the Republic of Vietnam.  

Considering the likely extent of such trauma as well as his 
preexisting developmental anomaly involving the knees, in 
light of his hearing testimony of having had knee problems in 
the 1980's, the Board finds that recently obtained VA medical 
opinion of limited probative weight.  However, applying these 
additional facts to the analysis provided by the VA examiner, 
service connection for arthritis of the knees is warranted by 
extending the benefit of the doubt to the veteran.  

The Board notes that the service medical records substantiate 
that the veteran had a right ankle sprain in service.  
However, the veteran's combat status does not allow him to 
allege that there is a relationship between any current 
diagnosis and the ankle disorder he had in service, as that 
requires a medical opinion.  See Caluza, 7 Vet. App. at 507; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
his statements do not establish a nexus between the current 
disability and service.  

In any event, the medical evidence does not show current 
ankle disability that could be linked to the incident of 
right ankle sprain in service.  In this regard, the Board may 
only consider independent medical evidence to support its 
findings and may not provide its own medical judgment in the 
guise of a Board opinion.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1990).  

In the absence of current ankle disability, as the 
preponderance of the evidence is against the veteran's claim, 
service connection for arthritis of the ankles must be 
denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this matter because the preponderance of 
the evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for traumatic arthritis of the knees is 
granted.  

Service connection for claimed traumatic arthritis of the 
ankles is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


